Appeal from an order granting, without a hearing, respondent’s motion to punish appellant for contempt for having failed to make certain payments as directed by an order dated May 2, 1958. That order directed appellant to pay $100 a week temporary alimony, -carrying charges on a marital home, and medical expenses affecting the youngest child of the parties. In opposition to the motion appellant questioned the propriety of some of the carrying charges and medical expenses constituting part of the arrears. Order reversed, without costs, and motion remitted to the Special Term for determination after a hearing. Pending the determination of the motion the appellant shall continue to pay $100 a week alimony. In our opinion, the questions raised by the affidavits in support of, and in opposition to, the motion should not have been *736determined without a hearing. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.